Citation Nr: 0713008	
Decision Date: 05/02/07    Archive Date: 05/15/07

DOCKET NO.  05-23 929	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for adjustment disorder with depressed mood and insomnia. 

2.  Entitlement to an initial rating in excess of 10 percent 
for migraine headaches. 

3.  Entitlement to an initial rating in excess of 10 percent 
for anticardiolipin syndrome, post left subclavian embolism. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Jeng, Associate Counsel


INTRODUCTION

The veteran had active duty from January 1980 to February 
2004.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 2004 rating decision which granted 
service connection and assigned the initial ratings for the 
issues on appeal.  The March 2004 rating action addressed 
numerous claims; however, the veteran limited her appeal to 
those noted on the title page.  In April 2006, the veteran 
appeared at a hearing at the RO before the undersigned. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Additional development is needed prior to further disposition 
of the claims.

In May 2006 and July 2006, the veteran submitted additional 
evidence in support of her claims to the Board.  This 
evidence included letters from private physicians regarding 
her anticardiolipin syndrome, post left subclavian embolism 
and migraine 
disabilities.  The veteran did not waive RO consideration of 
this newly submitted evidence in the first instance.  To 
ensure that the veteran's procedural rights are protected, 
insofar as she is afforded the opportunity for RO 
adjudication in the first instance, the Board must return the 
case to the RO, with the new evidence, for its initial 
consideration.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).

Also, as the veteran indicated at the April 2006 hearing that 
she has received treatment from a private hematologist, Dr. 
Ukolo at Springhill Medical Center in North Little Rock, any 
additional treatment records should be obtained.  38 C.F.R. 
§ 3.159(c)(1) (2006).

VA's duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion when it is deemed 
necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2006).  The 
record reflects that the veteran was last afforded VA 
examinations in October 2003 and November 2003.  She has 
asserted that her condition have increased in severity since 
that time.  On remand, additional examinations should be 
undertaken to properly assess the current level of severity 
of her disabilities. 

Finally, the Board notes that at the time of an initial 
rating, separate ratings can be assigned for separate periods 
of time based on the facts found-"staged" ratings.  
Fenderson v. West, 12 Vet. App. 119 (1999).  On remand, the 
RO should consider a staged rating and explain, with 
applicable effective date regulations, any change in the 
evaluations during the appeal period.  

Accordingly, the case is REMANDED for the following action:

1.	With any necessary assistance from the 
veteran, all of her treatment records 
(in particular those of Dr. Ukolo) 
should be obtained.  All efforts to 
obtain records should be fully 
documented.  

2.	Schedule the veteran for appropriate VA 
examinations for her adjustment 
disorder, migraine headaches, and 
anticardiolipin syndrome, post left 
subclavian embolism.  Any indicated 
studies should be performed and the 
examination report should comply with 
all AMIE protocols for rating the 
disabilities on appeal.

3.	Thereafter, the RO should readjudicate 
the issues on appeal.  All applicable 
laws and regulations should be 
considered and document whether staged 
ratings are warranted.  If the benefits 
sought on appeal remain denied, the 
appellant and her representative should 
be provided with a supplemental 
statement of the case.  An appropriate 
period of time should be allowed for 
response.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
M.E. LARKIN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



